Name: Commission Implementing Regulation (EU) NoÃ 923/2013 of 25Ã September 2013 opening and providing for the management of Union tariff quotas for agricultural products originating in Panama
 Type: Implementing Regulation
 Subject Matter: tariff policy;  America;  trade;  agricultural activity;  international trade
 Date Published: nan

 26.9.2013 EN Official Journal of the European Union L 254/3 COMMISSION IMPLEMENTING REGULATION (EU) No 923/2013 of 25 September 2013 opening and providing for the management of Union tariff quotas for agricultural products originating in Panama THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2012/734/EU of 25 June 2012 on the signing, on behalf of the European Union, of the Agreement establishing an Association between the European Union and its Member States, on the one hand, and Central America on the other, and the provisional application of Part IV thereof concerning trade matters (1), and in particular Article 6 thereof, Whereas: (1) Decision 2012/734/EU authorised the signature, on behalf of the Union, of the Agreement establishing an Association between the European Union and its Member States, on the one hand, and Central America on the other (the Agreement). Pursuant to Decision 2012/734/EU, the Agreement is to be applied on a provisional basis, pending the completion of the procedures for its conclusion. The Agreement applies on a provisional basis from 1 August 2013. (2) Appendix 2 to Annex I to the Agreement concerns the EUs import tariff-rate quotas for goods originating in Central America. Two tariff quotas are granted exclusively to Panama. It is therefore necessary to open tariff quotas for such products. (3) The quotas should be managed on a first-come, first-served basis in accordance with Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (2). In order to benefit from the tariff concessions provided for in this Regulation, the products listed in the Annex should be accompanied by a proof of origin as provided for in the Agreement. Annex I to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (3), as amended by Commission Implementing Regulation (EU) No 927/2012 (4), contains new CN codes which are different from those referred to in the Agreement. The new codes should therefore be reflected in the Annex to this Regulation. (4) Since the Agreement takes effect on 1 August 2013, this Regulation should apply from the same date. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Union tariff quotas are opened for the goods originating in Panama and listed in the Annex. Article 2 The customs duties applicable to imports into the Union of goods originating in Panama and listed in the Annex shall, within the respective tariff quotas set out in the Annex to this Regulation, be suspended. Article 3 The products listed in the Annex shall be accompanied by a proof of origin as set out in Appendix 3 of Annex II of the Agreement. Article 4 The tariff quotas in the Annex shall be managed by the Commission in accordance with Articles 308a to 308c of Regulation (EEC) No 2454/93. Article 5 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 August 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 September 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 346, 15.12.2012, p. 1. (2) OJ L 253, 11.10.1993, p. 1. (3) OJ L 256, 7.9.1987, p. 1. (4) OJ L 304, 31.10.2012, p. 1. ANNEX Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording of the description of the products is to be considered as having no more than an indicative value, the scope of the preferential scheme being determined, within the context of this Annex, by CN codes as they exist at the time of adoption of this Regulation. Order No CN code Description of goods Quota period Annual quota volume (in tonnes net weight unless otherwise specified) 09.7310 2208 40 51 2208 40 99 Rum and other spirits obtained by distilling fermented sugar-cane products, in containers holding more than 2 litres From 1.8.2013 to 31.12.2013 417 hectolitres (expressed in equivalent pure alcohol) From 1.1. to 31.12.2014 and for each period thereafter from 1.1. to 31.12. 1 050 hectolitres (expressed in equivalent pure alcohol) (1) 09.7311 1701 13 1701 14 1701 91 1701 99 Cane or beet sugar and chemically pure sucrose, in solid form, other than raw sugar not containing added flavouring or colouring matter From 1.8.2013 to 31.12.2013 5 000 (expressed in raw sugar equivalent) 1702 30 Glucose and glucose syrup, not containing fructose or containing in the dry state less than 20 % by weight of fructose From 1.1. to 31.12.2014 and for each period thereafter from 1.1. to 31.12. 12 360 (expressed in raw sugar equivalent) (2) 1702 40 90 Glucose and glucose syrup other than isoglucose, containing in the dry state at least 20 % but less than 50 % by weight of fructose, excluding invert sugar 1702 50 Chemically pure fructose 1704 90 99 Other sugar confectionery, not containing cocoa 1702 90 30 1702 90 50 1702 90 71 1702 90 75 1702 90 79 1702 90 80 1702 90 95 Other sugars, including invert sugar and other sugar and sugar syrup blends containing in the dry state 50 % by weight of fructose, excluding chemically pure maltose 1806 10 30 1806 10 90 Cocoa powder, containing 65 % or more by weight of sucrose or isoglucose expressed as sucrose Ex18062095 Other preparations in blocks, slabs or bars weighing more than 2 kg or in liquid, paste, powder, granular or other bulk in containers or immediate packings, of a content exceeding 2 kg, containing less than 18 % by weight of cocoa butter and 70 % or more by weight of sucrose Ex18069090 Other chocolate and other food preparations containing cocoa, containing 70 % or more by weight of sucrose (including invert sugar expressed as sucrose) 1901 90 99 Other food preparations of flour, groats, meal, starch or malt extract, not containing cocoa or containing less than 40 % of cocoa calculated on a totally defatted basis, other food preparations of goods of headings 0401 to 0404, not containing cocoa or containing less than 5 % by weight of cocoa calculated on a totally defatted basis 2006 00 31 2006 00 38 Fruit (excluding tropical fruit and ginger), vegetables, nuts (excluding tropical nuts), fruit-peel and other parts of plants, preserved by sugar (drained, glacÃ © or crystallised) 2007 91 10 2007 99 20 2007 99 31 2007 99 33 2007 99 35 2007 99 39 Jams, fruit jellies, marmalades, fruit or nut purÃ ©e and fruit or nut pastes, obtained by cooking Ex20 09 Fruit juices (excluding tomato juice, juices of tropical fruit and mixtures of juices of tropical fruit) and vegetable juices of a value not exceeding 30 EUR per 100 kg net weight, unfermented and not containing added spirit, containing 30 % or more by weight of added sugar Ex21011298 Ex21012098 Preparations with a basis of coffee, tea or mate, containing 70 % or more by weight of sucrose Ex21069098 Other food preparations not elsewhere specified or included, containing 70 % or more by weight of sucrose 3302 10 29 Mixtures of odoriferous substances and mixtures with a basis of one or more of these substances, of a kind used in the drink industries, containing all flavouring agents characterising a beverage, of an actual alcoholic strength by volume not exceeding 0,5 % (1) With an increase of 50 hectolitres (expressed in equivalent pure alcohol) each year as from 1.1.2015. (2) With an increase of 360 tonnes (expressed in raw sugar equivalent) each year as from 1.1.2015.